Citation Nr: 0844567	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-07 217	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for lumbar disc disease.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for a right knee disability.

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to March 
1965.

These appeals were previously before the Board of Veterans' 
Appeals (Board) in December 2004.  At that time, the Board 
denied the applications to reopen the previously-denied 
claims involving lumbar disc disease and a right knee 
disability.  The veteran appealed these denials to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated the Board's denial and remanded the matters for 
additional procedural development.

In December 2004, the Board remanded the claim involving 
schizoaffective disorder (now characterized as reflected on 
the title page of this decision).  The claim continued to be 
denied, and it also has been returned to the Board which will 
again address all three issues in a single document, as 
before, despite their various procedural histories.

In a July 2008 statement, the veteran raises a claim for 
entitlement to service connection for PTSD.  He submitted a 
psychologist's statement supporting this claim in October 
2008.  Review of the claims file reveals that service 
connection for PTSD was denied in August 1993, and the 
veteran did not appeal this denial.  As the RO has not had a 
chance to address this new claim for service connection for 
PTSD, this claim is referred to the RO for appropriate 
development, including providing the veteran with all 
required notice specifically pertaining to PTSD claims, 
notice as to what is required to substantiate an application 
to reopen a previously-denied claim based upon the submission 
of new and material evidence, and initial review.

The issues of whether new and material evidence has been 
presented to reopen a previously-denied claim for entitlement 
to service connection for lumbar disc disease and a right 
knee disorder, as well as the claim for service connection 
for a psychiatric disorder, other than PTSD, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


REMAND

The Court found that the veteran had not been properly 
notified of the evidence required to substantiate his claims 
for service connection based upon the submission of new and 
material evidence.  In particular, he was not notified of the 
need for nexus medical evidence, tending to show a link 
between his currently-shown disabilities and his periods of 
service.  Furthermore, the Board had improperly relied upon a 
combination of various decisional and post decisional 
communications unrelated to notice to find that the veteran 
had been provided with adequate notice.  Thus, a remand to 
provide such notice is required prior to further review of 
the veteran's appeals.

In this regard, when the issue concerns a claim to reopen 
based upon the submission of new and material evidence, the 
Court has held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
intent, in the context of a claim to reopen a previously 
denied claim for service connection, the VCAA requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Therefore, a remand to provide 
adequate pre-decisional notice as to these elements of his 
claims is required.

In addition to the foregoing, as the veteran continues to 
avail himself of VA medical care, his recent VA medical 
records must be obtained.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also, the veteran had previously submitted a release of 
information form to permit the VA to obtain medical records 
reflecting treatment by Dr. Kim at the Bahri Orthopedics and 
Sports Medicine Clinic.  However, due to a mix-up with the 
veteran's former name and his current name, the Clinic did 
not send any records.  Thus, upon remand, the veteran should 
be requested to execute an updated release of information 
form so that the records may be obtained.

Information obtained in conjunction with the veteran's VA 
pension benefits authorization reveals that the veteran 
receives monthly benefit payments from the Social Security 
Administration, although what kind of payments is not clear 
from the evidence of record.  If the veteran receives Social 
Security disability payments, as opposed to retirement 
payments, the VA has an obligation to consider the medical 
evidence considered by that agency, if they are relevant, in 
making any decision regarding entitlement to VA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
upon remand, the RO should clarify what type of Social 
Security benefit the veteran receives, and if his benefit is 
based upon his disability status, all relevant records should 
be obtained to support his instant claims.

In the Board's December 2004 remand, a VA psychiatric 
examination was requested, in part because the veteran had 
submitted a February 2002 medical opinion linking his 
schizoaffective disorder to service.  The psychiatrist who 
rendered this opinion had reviewed the veteran's pertinent 
service medical records and interpreted them as showing 
symptoms of a paranoid disorder at that time.  In an August 
2006 report, a VA psychologist opined that the veteran showed 
no signs of psychotic or manic symptoms during the 
examination itself, and assigned a diagnosis of depressive 
disorder, which he characterized as unrelated to service.  
The psychologist did not comment upon the effect the high 
dosages of anti-psychotic medication which the veteran takes, 
according to his VA treatment records, and did not comment 
upon either the veteran's service medical records or the 
February 2002 psychiatrist's statement.  Due to these 
deficiencies, the Board is of the opinion that another VA 
examination should be conducted, so that a more thorough 
review and more complete explanation may be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with formal 
notice of the unique character of 
evidence that must be presented to 
support his attempt to reopen a 
previously-denied claim for entitlement 
to service connection for lumbar disc 
disease and right knee disability.  Allow 
him an appropriate period of time in 
which to respond to these notices. 

2.  Perform any evidentiary development 
which may become apparent based upon the 
veteran's response to the above notices. 

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to 2006 for inclusion 
in the claims file.

4.  After securing the necessary release, 
the RO should again contact the Bahri 
Orthopedics and Sports Medicine Clinic, 
providing both of the names the veteran 
has used, to obtain his medical records 
for inclusion in the claims file.

5.  The RO should clarify whether the 
veteran receives Social Security 
disability benefits, and if so, obtain 
from the Social Security Administration 
the records pertinent to his claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  After obtaining the above-requested 
information, the veteran should be 
afforded a VA psychiatric examination by 
a psychiatrist.  The claims folder must 
be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is requested to form an opinion 
as to whether a nexus exists between the 
veteran's service and his current 
psychiatric disorder(s); in particular 
whether the symptoms recorded in service 
indeed represented an early paranoid 
disorder, as opined by the veteran's 
psychiatrist, and to comment specifically 
upon both the February 2002 
psychiatrist's statement and the August 
2006 VA examination report, in the 
context of the other medical records in 
the claims file.  The complete rationale 
for the conclusions reached should be 
fully explained.

7.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

